Citation Nr: 0020838	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  92-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1943 
to April 1946 and from May 1946 to February 1947.  

This appeal arises from an August 1991 rating action of the 
Buffalo, New York, regional office (RO).  In that decision, 
the RO in effect determined that new and material evidence 
had not been submitted to reopen a clam of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  

Following the veteran's timely perfection of an appeal of the 
RO's August 1991 denial, the Board, in September 1993, denied 
the issue of whether new and material evidence had been 
submitted sufficient to reopen a claim of entitlement to 
service connection for PTSD.  The veteran appealed the 
Board's denial to the United States Court of Veterans Appeals 
(known, effective from March 1, 1999, as the United States 
Court of Appeals for Veterans Claims) (hereinafter, 
"Court").  In February 1995, the Court entered judgment 
which vacated the September 1993 Board decision and remanded 
for further proceedings consistent with the Court's decision.  

In July 1995, the Board determined that new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for PTSD had been submitted and remanded 
the de novo issue to the RO for further evidentiary 
development.  Following completion of the instructions set 
forth in the July 1995 remand, the RO returned the veteran's 
case to the Board.  

In April 1999, the Board denied the issue of entitlement to 
service connection for PTSD.  The veteran appealed the 
Board's denial to the Court.  In September 1999, the Court 
granted a Joint Motion For Remand And To Stay Further 
Proceedings.  

As a result, the Court vacated the Board's April 1999 denial 
and remanded the matter to the Board.  The bases for the 
Joint Motion was that the Board had failed to consider 
whether or not the record contains "other supportive 
evidence" which indicated the presence of combat exposure, 
and that the Board did not discuss the relevance of a June 
1985 VA opinion or outpatient treatment records which note 
combat exposure.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.  

2.  PTSD is of service origin.  


CONCLUSION OF LAW

PTSD was incurred during active duty.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim.  That is, he has presented a claim that is 
plausible.  The evidence includes post-service medical 
diagnoses of PTSD.  The veteran has reported a specific 
inservice stressor alleged to have caused his PTSD.  
Additional documentation relates the current diagnosis of 
PTSD to the claimed strssors.  These findings are sufficient 
to establish a well-grounded claim for service connection for 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

The Board is also satisfied that all relevant available 
evidence is of record and the statutory duty to assist the 
veteran has been met. 38 U.S.C.A. § 5107.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease was incurred 
in the line of duty in the active military service or, if 
pre-existing such service, was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

38 C.F.R. § 3.304(f) (1999) provided that service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

The service medical records reflect no complaint or finding 
relative to a psychiatric disorder.  The service personnel 
records show that the veteran's his military occupational 
specialty was that of a heavy truck driver.  Under Battles 
and Campaigns, Ardennes, the Rhineland, and Central Europe 
were listed.  He was awarded the American Service Theater 
Medal, EAME Service Medal with three Bronze Service Stars, 
Good Conduct medal, and World War II Victory Medal.  He 
served in the European Theater of Operations from December 
27, 1944 to April 15, 1946.

Sick call and Morning reports for the 3780th QM Truck Company 
show that he was hospitalized from June 30 to July 11, 1945.  
The reason for the hospitalization  was not reported. 

The veteran filed a claim for service connection for injuries 
to the back and side which occurred in Germany in March 1945.  
He also filed a claim for service connection for a nervous 
disorder, which began, shortly after his injury.

The veteran was hospitalized at a VA facility in April 1958 
for low back pain and nervousness.  The clinical history 
indicated that in 1945 while on active duty he was in a truck 
accident and injured his back.  The diagnosis included 
chronic low back strain.

Received in 1959 and in 1961 were statements from three 
individuals who served with the veteran on active duty, to 
include his former commanding officer, which are to the 
effect that he was injured in April or May 1945 when his 
truck overturned.  His injuries required hospitalization. 

Post-service attempts to obtain an accident report, or other 
similar record, of the veteran's claimed tractor-trailer 
accident failed to locate any such documentation.

Received in January 1985 was a statement from the veteran in 
which he indicated that his primary stressors occurred in 
1944 in Germany.  At that time his company was ordered to 
deliver gasoline and ammunition to the front lines.  His 
tractor-trailer overturned. The major injuries were to the 
nerves in his back.  He further stated that there were many 
other incidents during the war, which affected him, and that 
he refused to talk about.

A VA social survey was conducted in May 1985.  At that time 
the veteran stated that he spent most of his time in service 
driving a truck.  He served with General Patton.  He stated 
that he was involved in a truck accident in service.  The 
impression was that the veteran had a severe psychological 
deficit in daily functioning.  

A VA neuropsychiatric examination was conducted in June 1985.  
At that time the veteran stated that he had engaged in combat 
in Germany in France in 1944 and 1945.  It was reported that 
he was in the Battle of the Bulge.  His primary stressor 
occurred in Germany in 1944 he was run over by, and thus 
pinned beneath, a tractor-trailer.  The veteran explained 
that he thought that he would die as a result of this 
incident, and that he had experienced insomnia and nightmares 
ever since the episode.  The veteran also described 
nightmares of his combat experiences, including seeing fellow 
servicemen die and seeing dead bodies.  The examiner 
indicated that the traumatic events which the veteran was 
subjected were sufficient to evoke symptoms in almost any 
individual

The examiner diagnosed PTSD with depression and explained 
that the predominant clinical feature in the veteran's case, 
including the re-living of traumatic events to which he was 
subjected during World War II, satisfied the criteria for a 
diagnosis of PTSD.  The examiner noted that the veteran's 
stressors included, in pertinent part, service experience and 
combat.  The predominant clinical features of this case 
included the chronic-reliving of traumatic events during 
WWII, which satisfied the criteria for PTSD.

A VA social survey was conducted in June 1987.  At that time 
the veteran again described the truck accident in which he 
was injured.

In June 1987, the veteran underwent a VA examination by two 
psychiatrists.  At these evaluations, the veteran reiterated 
the discussion of his claimed in-service stressors that he 
had presented at the June 1985 VA neuropsychiatric 
examination.  He further indicated that on many occasions his 
trucks were shot and he had to run.  He stated that he saw 
many soldiers die.  In June 1987, one examiner diagnosed PTSD 
with depressive features and explained that the veteran's 
stressors included, in relevant part, severe combat 
experiences.  The second examiner also diagnosed PTSD and 
recommended ruling out mild organic brain syndrome.  The 
examiner described the veteran's stressors as involving 
severe war experiences.  

In July 1987, the veteran underwent VA psychiatric 
evaluations.  At the examinations, the veteran reiterated his 
previous discussions of his claimed in-service stressors.  It 
was reported that the primary stressor was the truck 
accident.  One examiner diagnosed PTSD with depression and 
described the veteran's psychiatric disorder as PTSD with 
major depression and melancholia, and reiterated that the 
veteran's stressors included "service experience."  The 
second examiner diagnosed PTSD and recommended ruling out 
mild organic brain syndrome and also reiterated his 
description of the veteran's war experience as severe.  

In August 1987, the veteran underwent another VA psychiatric 
examination at which time he again reiterated his previous 
discussions of his claimed in-service stressors.  The 
examiner concluded that the findings from this examination 
satisfied the criteria for a diagnosis of PTSD, delayed type.  

In a January 1989 statement a VA staff physician declined to 
have the veteran hospitalized for a period of observation and 
evaluation.  The physician indicated that the veteran has 
been evaluated on eight different occasions by six different 
examiners from two different disciplines who adequately 
addressed the veteran's claim.  

In June 1989, the veteran was hospitalized for several days 
during which time he focused on his World War II experiences 
but had difficulty discussing them in detail.  Examination by 
a neurologist resulted in the conclusion that the veteran had 
dementia, possible post-injury encephalopathy, and 
"question" mental retardation.  A psychological evaluation 
provided the examiner's diagnosis of severe organic brain 
syndrome and his opinion that "there was a deal of 
inconsistency in . . . [the veteran's] performance."  The 
discharge summary report from this hospitalization included 
the recommendation to rule out severe organic brain syndrome 
of unknown etiology and to rule out PTSD.  

During a two-week VA hospitalization between March and April 
1991, the veteran reported that he was wounded in combat 
during World War II and received a Purple Heart and that, 
since his discharge from the Army, he had experienced 
nightmares and flashbacks of traumatic events that had 
occurred during the war, difficulty sleeping, survivor guilt, 
difficulty controlling anger, decreased concentration, 
decreased energy, and suicidal ideation without intent.  The 
discharge summary report from this hospitalization described 
the veteran as a "World War II combat veteran."  At 
discharge, the diagnosis of a history of PTSD and the 
recommendation to rule out organic brain syndrome were made.  

Later in April 1991, the veteran was again admitted to the 
local VA medical facility for one-and-a-half weeks with a 
history of PTSD, depression, and alcohol abuse.  He 
complained of suicidal and homicidal ideation with no plan, a 
depressed mood, decreased sleep, decreased concentration, 
feelings of restlessness, increased flashbacks, frequent 
nightmares with war-related themes which prevented him from 
sleeping, and continual intrusive ideations relating to his 
experiences during World War II.  He reported that he had 
been wounded in combat and had received the Purple Heart.  
Neuropsychological testing resulted in a diagnosis of 
multi-infarct dementia, and participation in the PTSD group 
was considered to be appropriate.  Following treatment, the 
veteran improved psychiatrically but continued to complain of 
intrusive and disruptive ideations relating to his war 
experiences, subsequent crying spells, frequent nightmares, 
and frequent flashbacks.  On discharge, the diagnoses of 
PTSD, multi-infarct dementia, and a history of alcohol abuse 
were made, and the veteran was instructed to continue 
participation in the PTSD group.  

Subsequent medical reports reflect monthly outpatient 
treatment between April and June 1991 for the veteran's 
"severe PTSD problem."  Specifically, in April 1991, the 
veteran expressed frustration and anger over his combat 
experiences in World War II.  

In November 1995 a statement of the veteran's wartime 
experiences was submitted.  At that time it was reported that 
he crossed the English Channel in June 1944 in an LST and 
came ashore in France under enemy fire.  He drove hundreds of 
trucks into the frontlines delivering supplies he was under 
constant enemy fire.  He had vivid recollections of his 
comrades being killed.  He stated that on one occasion he and 
his comrades crossed the Rhine River and were cut off.  They 
came under heavy enemy fire until relieved two days later.  
It was reported that he was told he was awarded a Purple 
Heart for injuries sustained in a truck accident in 1945

In June 1996 statement from his representative it was 
reported that the veteran believed the truck accident 
occurred in May or June 1945 and he was hospitalized at a 
field hospital for about two weeks and transferred to another 
hospital where he remained for four to six weeks before 
joining his unit.

In July 1997 in response to a request by the RO, the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army & Joint Services Environmental 
Support Group (ESG)) indicated that they were unable to 
locate unit records or Daily Staff Journals for the 3780th QM 
Trk Co to confirm specific combat incidents.  The record show 
that he arrive in Europe in late 1944.

To summarize, although some medical records include 
psychiatric assessments other than PTSD (e.g., multi-infarct 
dementia), there is no indication that the veteran has been 
found to have other psychiatric disabilities to the exclusion 
of PTSD.  Therefore, the Board finds that the record 
establishes a diagnosis of PTSD. This is confirmed by the 
January 1989 opinion from a VA staff physician, who indicated 
that additional examinations were not needed with regard to 
diagnoses. 

Turning to the matter of whether credible evidence has been 
submitted to support the veteran's assertion of in-service 
stressors, according to the veteran's service personnel 
records his military occupational specialty was that of a 
heavy truck driver and he served in several campaigns, to 
include the Ardennes (Battle of the Bulge), Rhineland, and 
Central Europe.  The service medical records contain no 
reference to the reported truck accident.  

However, statements from three fellow servicemen attest to 
the accident which reportedly occurred in April or May 1945 
and most recently he veteran indicated it occurred in June 
1945.  The morning reports show that the veteran was 
hospitalized from June 30 to July 11, 1945.  The Board finds 
the lay statements credible.  The Board, thus, concludes that 
the accident as describe occurred and this stressor is 
verified.

The Board is aware that there are discrepancies in other 
stressors reported by the veteran.  He has indicated that he 
participated in the Normandy invasion.  However, the military 
records show that he did not arrive in the European Theater 
until late December 1944.  Also, there is no official 
confirmation of the veteran receiving the Purple Heart.  

However, his records show that he was in the theater of 
operations during and campaigns in Ardennes, the Rhineland, 
and central Europe.  The Board is satisfied that he 
transported supplies to the front lines during these 
campaigns, and as such, seeing dead soldiers is consistent 
with these circumstances.

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court held 
that in addition to demonstrating the existence of a 
stressor, the facts must also establish that the alleged 
stressful event was sufficient to give rise to PTSD.  In West 
v. Brown, 7 Vet.App. 70 (1994), the Court further elaborated 
on the analysis in Zarycki. In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.

In this regard, the record shows that as early as 1958 the 
veteran reported that his nervousness began after the truck 
accident.  Throughout the record he has consistently reported 
this accident as his main stressor.  Furthermore, VA 
examinations conducted in June 1985 and July 1987 indicated 
that the primary stressor was the truck accident and the 
diagnosis rendered during these examinations was PTSD.  Also 
as previously indicated the Board has found that the veteran 
did see dead bodies during service.  VA examinations have 
indicated that the stressors on which PTSD was based included 
service experiences.  Thus, the Board finds that the medical 
evidence establishes a nexus between the verified stressors 
and the PTSD.  

Accordingly service connection for PTSD is warranted.  
Finally, the Board points out that in view of the allowance 
of PTSD based on non-combat stressors, a determination as to 
whether the veteran engaged in combat is moot.


ORDER

Service connection for PTSD is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

